IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                       NO. PD-1225-19



                               ORLANDO BELL, Appellant

                                               v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S MOTION FOR BAIL PENDING APPEAL
                UNDER TEX. CODE CRIM. PRO. ART. 44.04(h)
                         BURLESON COUNTY

       P ER CURIAM .

                                          ORDER

       A jury convicted Appellant of failure to comply with registration requirements in

Cause No. 14,753 in the 21st Judicial District Court of Burleson County. The jury assessed

punishment at confinement for 50 years. The Court of Appeals reversed the judgment as to

punishment, finding Appellant's sentence void because the jury charge did not require a

finding that the second prior felony conviction used for enhancement was both final and for

an offense that occurred after the first prior felony conviction became final. Bell v. State, No.

07-18-00173-CR (Tex. App. — Amarillo July 24, 2019, pet. granted) (mem. op., not
                                                                        BELL - 2

designated for publication). The State filed a petition for discretionary review, which this

Court granted on March 11, 2020.

       Appellant has applied to this Court under Article 44.04(h) of the Texas Code of

Criminal Procedure, to set a reasonable bail pending final determination of the appeal.

However, before this Court can set a reasonable bail, we must have adequate information

upon which to determine a reasonable amount.          Appellant fails to provide adequate

information. See Montalvo v. State, 786 S.W.2d 710 (Tex. Crim. App. 1989).

       Therefore, Appellant must redraft his request for bail under Art. 44.04(h) in order for

this Court to set a reasonable bail.

       IT IS SO ORDERED this the 1st day of February, 2021.

DO NOT PUBLISH